  Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 1 of 22




              EXPERT WITNESS REPORT OF
             KEVIN M. PIERCE, CPA, CFF, CFE

                             April 15, 2019


                             Presented in:

Securities and Exchange Commission v. Mohammed Ali Rashid
                         CASE NO. 17-cv-8223


                IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK




                                                                  A
Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 2 of 22




                 – This Page Intentionally Left Blank –
                     Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 3 of 22




                                                                           Table of Contents
                           I.     Scope of Opinion and Disclosures Required Under Rule 26(A)(2)(B) ................. 3
                           II.    Qualifications ......................................................................................................... 4
  Securities Exchange      III.   Background ............................................................................................................ 5
       Commission v.       IV.    Analysis ................................................................................................................. 7
Mohammed Ali Rashid
                           V.     Conclusion ........................................................................................................... 19
                           VI.    Assumptions and Limiting Conditions ................................................................ 20
     Expert Report of
      Kevin M. Pierce

        April 15, 2019




                                                                                                                                                     1
                     Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 4 of 22




                                                           Exhibits
                           Exhibit A…………………………………………………...List of Documents Considered
                           Exhibit B………………………………………………...……………….Curriculum Vitae
  Securities Exchange      Exhibit C...………………………………………………..Summary of Relevant Expenses
       Commission v.       Exhibit D…………………………………………………......Detail of Relevant Expenses
Mohammed Ali Rashid
                           Exhibit E………….……………Example 1 – Travel – Airfare Supporting Documentation
                           Exhibit F…………………………Example 2 – Travel – Hotel Supporting Documentation
     Expert Report of      Exhibit G……………………... Example 3 – Meals & Drinks Supporting Documentation
      Kevin M. Pierce

        April 15, 2019




                                                                                              2
                     Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 5 of 22




                                I. Scope Of Opinion And Disclosures Required Under Rule 26(A)(2)(b)

                           1.    This report presents my opinions resulting from my analysis of certain
                                 expenditures made by Mohammed Ali Rashid (“Mr. Rashid” or “Defendant”) in
  Securities Exchange
       Commission v.
                                 relation to the matter of the Securities Exchange Commission (“SEC” or
Mohammed Ali Rashid              “Plaintiff”) v. Mohammed Ali Rashid. Specifically, I have been asked to
                                 determine whether expenditures made by Mr. Rashid were business related or
     Expert Report of            personal in nature based upon documentation provided to me.
      Kevin M. Pierce
                           2.    This report contains a summary of the information I considered in the development
        April 15, 2019
                                 of my opinions and a statement of my qualifications. My opinions, detailed herein,
                                 are based on the data and information reviewed to date as summarized in this
                                 report. I reserve the right to supplement and/or amend my opinions should
                                 additional relevant data be provided to me.

                           3.    A detailed list of the sources of information considered is presented in Exhibit A.

                           4.    My curriculum vitae and lists of recent testimony, publications, and relevant
                                 presentations are presented in Exhibit B.

                           5.    Stout Risius Ross, LLC (“Stout”) is compensated at a rate of $315 per hour for
                                 time incurred by me. Other individuals from Stout also provided assistance in this
                                 matter; their hourly rates range from $125 per hour to $375 per hour.




                                                                                                               3
                     Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 6 of 22




                                                            II. Qualifications

                           6.    I am a Director in the Dispute Consulting Group at Stout.
  Securities Exchange      7.    I am a licensed Certified Public Accountant (“CPA”) with over 22 years of
       Commission v.
Mohammed Ali Rashid              experience.

                           8.    I hold the Certified Fraud Examiner (“CFE”) and the Certified in Financial
     Expert Report of
      Kevin M. Pierce            Forensics (“CFF”) designations.
        April 15, 2019     9.    I have consulted with lawyers and their clients regarding business, financial and
                                 economic issues related to complex litigation and disputes in a wide array of
                                 industries. Most of these matters related to the assessment and estimation of
                                 economic damages and/or financial forensic investigations. I have issued expert
                                 reports in many of these matters in addition to providing testimony.

                           10.   I am a Director in the Dispute Consulting Group at Stout. Stout is a professional
                                 financial and operational advisory services firm serving a variety of businesses in
                                 numerous industries and countries. Stout focuses its services in the areas of
                                 Investment Banking; Valuations & Financial Opinions; and Dispute Advisory &
                                 Forensic Services. Stout has over 450 professionals located in multiple offices
                                 throughout the United States, Europe and Asia.

                           11.   During the course of my work at Stout, I have performed analyses and issued
                                 expert reports relating the business and/or personal nature of expenditures by
                                 individuals and businesses. This includes, but is not limited to, analyzing expense
                                 reports submitted by professional services providers including attorneys and
                                 investment advisors. Additionally, I have analyzed the business or personal nature
                                 of the expenditures of hedge fund managers, construction project
                                 owners/managers, accountants, business managers and others. I have also worked
                                 in professional services for over 22 years in which I have submitted expenses for
                                 reimbursement under various corporate expense policies.

                           12.   Prior to joining Stout, I was a Senior Associate at The Siegfried Group, LLP, a
                                 national consulting firm. While at The Siegfried Group, LLP, I primarily worked
                                 with a “Big 4” accounting firm providing audit and review services to publicly
                                 held and large privately held companies. My previous work experience also
                                 includes providing audit, review, compilation, internal control review and
                                 remediation, and other accounting and consulting services at public accounting
                                 firms.

                           13.   I am a member of the American Institute of Certified Public Accountants
                                 (“AICPA”), the Ohio Society of Certified Public Accountants (“OSCPA”), and the
                                 Association of Certified Fraud Examiners (“ACFE”).




                                                                                                              4
                     Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 7 of 22




                                                                  III. Background1

                           Background of Parties
  Securities Exchange      14.       Mohammed Ali Rashid is an individual with who currently resides in Florida. Mr.
       Commission v.
Mohammed Ali Rashid                  Rashid was an employee of Apollo Management, L.P (“Apollo”) from August
                                     2000 through February 2014. Mr. Rashid ultimately became a Senior Partner. Mr.
     Expert Report of
                                     Rashid’s duties at Apollo consisted of advising private equity funds managed by
      Kevin M. Pierce                Apollo affiliates, including (collectively “Apollo Affiliates” or the “Relevant
                                     Funds”):
        April 15, 2019

                                             Apollo Investment Fund III, L.P.

                                             Apollo Investment Fund V, L.P.

                                             Apollo Investment Fund VI, L.P.

                                             Apollo Investment Fund VII, L.P.

                                             Apollo Natural Resource Partners, L.P.

                           15.       Apollo is an indirect subsidiary of Apollo Global Management, LLC, which
                                     engages in private equity, credit, and real estate lines of business. Apollo operates
                                     the private equity segment of Apollo Global Management, LLC. Apollo is a multi-
                                     billion dollar investment advisory practice registered with the Securities Exchange
                                     Commission since 2007.

                           Background of Dispute

                           16.       According to the SEC’s Complaint, during his career at Apollo, Mr. Rashid
                                     provided investment advice to at least five private equity funds managed by Apollo
                                     Affiliates and received millions of dollars each year for his advisory services to his
                                     clients. Mr. Rashid had fiduciary duties to the client funds he advised and was
                                     required to act in his clients’ best interest.

                           17.       According to the SEC’s Complaint, from at least January 2010 through June 2013
                                     (the “Relevant Period”), Mr. Rashid misappropriated the private equity funds’
                                     money by submitting false expense reports. Mr. Rashid submitted expense reports
                                     containing items classified as business expenses that were actually personal
                                     expenses. This violated Mr. Rashid’s fiduciary duties to the clients that he advised
                                     as well as Apollo’s Travel & Expense Policies (“T&E Policies”). Through the
                                     misreporting of his personal expenses as business related, the SEC alleges that Mr.
                                     Rashid misappropriated approximately $290,000 from the Relevant Funds.

                           18.       According to the SEC’s Complaint, due to issues with Mr. Rashid’s expense
                                     reports during the Relevant Period and as a result of a firm-wide review of expense
                                     allocations, Apollo conducted an internal investigation into Mr. Rashid’s expense
                                     reports during the Relevant Period. Ultimately, Mr. Rashid repaid Apollo

                           1
                               Complaint, October 25, 2017, unless otherwise noted.


                                                                                                                     5
                     Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 8 of 22




                                  approximately $290,000 for personal expenses that he admittedly charged to his
                                  and Apollo’s clients.2

                           19.    According to the SEC’s Complaint, Apollo and Mr. Rashid entered into a
  Securities Exchange             separation agreement effective February 28, 2014.
       Commission v.
Mohammed Ali Rashid
                           20.    The claims set forth in the Complaint are as follows: 1) Violations of Section
                                  206(1) of the Advisors Act (Against Rashid), 2) Violations of Sections 206(2) of
     Expert Report of
      Kevin M. Pierce             the Advisors Act (Against Rashid), 3) Aiding and Abetting Violations of Section
                                  206(1) of the Advisors Act (Against Rashid) and 4) Aiding and Abetting
        April 15, 2019            Violations of Section 205(2) of the Advisors Act (Against Rashid)

                           21.    Defendant has denied the claims as described above (and as presented in the
                                  Defendant Mohammed Ali Rashid’s Answer and Affirmative Defenses).3




                           2
                             The $290,000 worth of expenses consists of: 1) Mr. Rashid charged and paid back over $10,000
                           in expenses in 2010 and 2012, 2) Mr. Rashid self-identified $220,000 worth or expenses as
                           personal in 2013 and 3) An additional, $61,000 of expenses were identified as personal by the
                           accounting firm Apollo hired.
                           3
                             Defendant Mohammed Ali Rashid’s Answer and Affirmative Defenses, August 14, 2018.


                                                                                                                   6
                     Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 9 of 22




                                                                 IV. Analysis

                           Assignment
  Securities Exchange      22.    As a result of Apollo’s investigation into Mr. Rashid’s expense reports that Mr.
       Commission v.
Mohammed Ali Rashid               Rashid and his advisors self-identified items that he charged his clients as business
                                  expenses that he later reclassified as “Personal”, “Partial Business Expense”, or
     Expert Report of
                                  “Personal (prev. paid back)” expenses.4 A worksheet within Plaintiff’s Exhibit 19
      Kevin M. Pierce             Bates Number APOLLO00109357 that represents Mr. Rashid’s reclassification of
                                  expenses from business to personal which is referred to as the “Master
        April 15, 2019
                                  Spreadsheet”.5 As described in further detail throughout my report, the Master
                                  Spreadsheet includes 988 individual expense items noted as “Personal”, “Partial
                                  Business Expense”, or “Personal (prev. paid back)” totaling approximately
                                  $250,000 (the “Relevant Expenses”).6

                           23.    I have been asked by the SEC to analyze, investigate and evaluate, based on the
                                  documents made available to me, whether or not the 988 items are business
                                  expenses or personal expenses of Mr. Rashid.

                           Documents Reviewed and Analyzed

                           24.    The documents I reviewed in my classification of the Relevant Expenses as
                                  business or personal primarily consisted of a review of the following main
                                  categories of documents:

                                           Apollo’s Travel and Expense Reimbursement Policies;

                                           Apollo Employee Handbook and Apollo Code of Ethics;

                                           Expense summaries for Mr. Rashid prepared by Apollo;

                                           Mr. Rashid’s Employee Expense Receipt Form and supporting
                                            documentation (receipts, affidavits for expenses missing receipts, travel
                                            agency statements, etc.), if applicable, during the Relevant Period;

                                           Mr. Rashid’s Expense Report Accounting Distributions reports;

                                           Mr. Rashid’s calendar entries in his Apollo email in Microsoft Outlook;

                                           Mr. Rashid’s emails to/from his Apollo email address;

                                           Credit card statements from Mr. Rashid’s corporate American Express
                                            Card;

                                           Fact witness declarations and depositions, including Mr. Rashid’s;



                           4
                             March 11, 2019 Deposition of Glen G. McGorty, Esq., pages 38-39.
                           5
                             Plaintiff’s Exhibit 19 – APOLLO00109357.
                           6
                             March 11, 2019 Deposition of Glen G. McGorty, Esq., pages 46-37.


                                                                                                                 7
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 10 of 22




                                           Detailed trip expense summaries prepared by Mr. Rashid’s attorneys;

                                           Defendant Mohammed Ali Rashid’s Responses and Objections to Plaintiff
                                            Securities and Exchange Commission’s First Set of Requests for
  Securities Exchange
       Commission v.
                                            Admissions; and
Mohammed Ali Rashid
                                           The Private Placement Memoranda.
     Expert Report of
      Kevin M. Pierce     25.      A description of how these documents were utilized in my analysis of the Relevant
                                   Expenses is discussed in further detail below. A detailed list of the documents
        April 15, 2019
                                   considered for the purposes of reaching my opinions included in this report is
                                   included at Exhibit A. I reserve the right to supplemental and/or amend my
                                   opinions contained in this report should I be provided with additional information
                                   relevant to my opinions.

                          Analysis of the Relevant Expenses

                          26.      The approximately $250,000 of Relevant Expenses identified by Mr. Rashid as
                                   personal or partial business served as the starting point for my analyses. 7 See
                                   Exhibit D for a full listing of the Relevant Expenses. This Relevant Expense
                                   listing included the following information for each of the 988 transactions:

                                           Transaction number;

                                           Date of the expense;

                                           Merchant (who the expense was paid to);

                                           Description;8

                                           Transaction amount;

                                           Payment Type (Corporate American Express versus Out of Pocket);

                                           Project name;

                                           Mr. Rashid’s expense classification; and

                                           Allocation Suggestions/Comments (only one of the Relevant Expenses
                                            was populated for this field).




                           7
                            Plaintiff’s Exhibit 19 – APOLLO00109357.
                           8
                            In certain instances, the transaction description did not match the content found in Mr. Rashid
                           emails and/or Calendar entries. For example, on May 17, 2010 there is a $99.83 charge from
                           KOI NY. The long description found in Plaintiff’s Exhibit 19 – APOLLO00109357 says this
                           expense was for “late at office dinner with Aleris”. However, based on the email review (process
                           explained further in report) I have identified an email that contains evidence that dinner at KOI
                           was with Farah Khan, Chirag Shah and Akhil Dhawan.


                                                                                                                       8
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 11 of 22




                          Research of “Merchant”

                          27.      When the Merchant information in the Relevant Expenses was not apparent or
                                   obvious based on the merchant name (for example, Starbucks or American
  Securities Exchange              Airlines), I researched the respective Merchant to ascertain their primary line of
       Commission v.
Mohammed Ali Rashid                business.9 Additionally, I researched the Merchant to verify it aligned with the
                                   transaction description provided by Mr. Rashid. In certain circumstances, the
     Expert Report of
                                   transaction description did not align with the merchant’s business. For example,
      Kevin M. Pierce              an expense on February 25, 2010 with the description of “dinner with mgmt. for
                                   realogy” for $180 had a merchant of La Contessa, Inc., which appears to be a
        April 15, 2019
                                   beauty salon. I incorporated any relevant findings from my independent research
                                   on the “Merchant” in my determination of the Relevant Expenses as personal or
                                   business related.

                          28.      I also used the merchant data to summarize the Relevant Expenses into broader
                                   categories for ease of presentation of the results of my analysis. The categories are
                                   as follows:

                                           Travel – Airfare

                                           Travel – Hotel

                                           Meals & Drinks

                                           Transportation expenses (car services, train, tolls taxis, parking etc.)

                                           Goods & Services

                                           Miscellaneous (fees, publications, other expenses not classified
                                            elsewhere)

                          Relevant Expenses Agreed to Mr. Rashid’s Expenses from Apollo Business Records

                          29.      It is my understanding that in Plaintiff Exhibit 10, the “Data” worksheet from the
                                   Excel file at Bates Number APOLLO00109071 includes substantially all of Mr.
                                   Rashid’s expenses from the Relevant Period as downloaded from Apollo’s
                                   accounting system.

                          30.      Using this file, I was able to match the Relevant Expenses to the corresponding
                                   expense detail maintained in Apollo’s accounting system. This provided me with
                                   the following additional information relating to each item of the Relevant
                                   Expenses:10

                                           Project number;


                           9
                             Some of the Merchants listed were the actual legal or corporate name rather than the name of
                           the restaurant or store. For these items, I researched the legal and/or corporate names to identify
                           any information relevant to determine the industry in which the business operates.
                           10
                              Note that additional information was included in the Plaintiff’s Exhibit 10 -
                           APOLLO00109071 file that was not relevant to my analysis.


                                                                                                                          9
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 12 of 22




                                          Project name (portfolio company to which the expense was charged);

                                          Expense Report ID;
  Securities Exchange
       Commission v.
                                          Expense Type.
Mohammed Ali Rashid
                          31.      In addition to providing data regarding the Relevant Expenses, by matching the
                                   Relevant Expenses to Plaintiff Exhibit 10 – APOLLO00109071, I verified that the
     Expert Report of
      Kevin M. Pierce              Relevant Expenses had been classified as business expenses in the PeopleSoft
                                   system based on Mr. Rashid’s expense reports. This was further verified by
        April 15, 2019
                                   agreeing the Relevant Expenses in the Plaintiff’s Exhibit 10 – APOLLO00109071
                                   “Data” worksheet to the “Expense Report Accounting Distributions” reports,
                                   which detailed Mr. Rashid’s expenses during the Relevant Period.11 963 of the
                                   988 Relevant Expenses transactions were agreed to the “Expense Accounting
                                   Distribution Reports” without exception.12

                          Employee Expense Receipt Form

                          32.      I was provided with the receipts and the affidavits for expenses missing receipts
                                   submitted by Mr. Rashid in support of his expenses as attached to the “Employee
                                   Expense Receipt Forms” as provided by Apollo. 13 I searched the “Employee
                                   Expense Receipt Forms” and the attached receipts and captured the following
                                   information relating to the Relevant Expenses:

                                          Date on the receipt, if available;

                                          Time Stamp on the receipt, if available;

                                          Location on the receipt, if available; and

                                          Any handwritten notes helpful in determining if an expense was personal
                                           or business related, if available.

                          33.      The receipts submitted by Mr. Rashid to support his expenses and produced by
                                   Apollo varied greatly in their nature. Some of the receipts appeared to be printed
                                   by the respective merchant, while other support included emails from Rashid,
                                   receipts from generic receipt pads, and handwritten notes.14 Additionally, 745 of

                           11
                              APOLLO0040970-41240. It is my understanding that the Expense Report Accounting
                           Distributions reports were generated by Apollo and include descriptions from the original
                           expense reports that were submitted by Mr. Rashid, or by his assistants on his behalf. It is also
                           my understanding that there are missing expenses that did not appear on the Expense Report
                           Accounting Distribution reports due to a change in corporate cards.
                           12
                              The “Report ID” column in Plaintiff’s Exhibit 10 - APOLLO00109071 denotes the “Expense
                           Report Accounting Distributions” number. For 25 of the Relevant Expenses, the specific expense
                           does not appear in the report denoted on Plaintiff’s Exhibit 10 - APOLLO00109071.
                           13
                              APOLLO00041241-00041546.
                           14
                              Included in the receipts submitted by Mr. Rashid were hand written notes. Common
                           handwritten notes included items such as: “SF Hotel”, “Tips at Conference”, “Hotel Tips”, and
                           “Lunch @ Office Weekend”. It is my understanding based on Mr. Rashid’s deposition testimony
                           and Defendant Mohammed Ali Rashid’s Responses and Objections to Plaintiff Securities and


                                                                                                                    10
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 13 of 22




                                   the 988 transactions comprising the Relevant Expenses did not include any type of
                                   receipt.15

                          34.      I analyzed the available receipts for any information potentially useful in
  Securities Exchange              determining the business or personal nature of the Relevant Expenses.
       Commission v.
Mohammed Ali Rashid
                          Apollo’s Travel & Expense Policies
     Expert Report of
      Kevin M. Pierce
                          35.      I reviewed the January 2009 and the November 2011 Apollo Global Management
                                   LLC Travel & Expense Reimbursement Policy.16 In addition to the T&E Policies
        April 15, 2019             I also reviewed the Apollo Handbook which references the T&E Policy. 17 I
                                   generally used the rules and guidelines from the T&E Policies to assist in my
                                   determination of whether certain expenses were allowable under the policy. For
                                   example, the T&E Policy from November 2011 specifically lists “books, trade
                                   journals…” and other publications as not reimbursable.18 Therefore, in the event
                                   an expense was for items specifically noted as non-reimbursable, I classified it as
                                   personal. However, in the instance in which certain limitations were put on
                                   expenses, such as expense limitations for entertainment in certain cities, I did not
                                   use such information in my classification of expense as personal or business
                                   related.19 Rather, I reviewed the information and documentation available to me
                                   in emails, calendar entries and other documentation, in addition to what was
                                   submitted with Mr. Rashid’s expense reports to determine if any evidence existed
                                   that indicated the expense was for business purposes. I did not consider whether
                                   the existing documentation complied with the T&E Policies expense substantiation
                                   requirements, or whether the expenses were within T&E Policy limitations.

                          36.      Expense policies generally require certain documentary evidence to support
                                   business expenses. For example, IRS Publication 463 – Travel, Gift, and Car
                                   Expenses states that generally, documentary evidence such as receipts, cancelled
                                   checks, or bills should are needed to support expenses.20 The November 2011



                           Exchange Commission’s First Set of Requests for Admissions that he denies or is unable to
                           verify that he wrote the actual notes on the receipts and the expense reports. However, for
                           purposes of my analysis, I used the handwritten notes to obtain information about what Mr.
                           Rashid claimed the Relevant Expenses pertained to, when applicable, as it provided
                           contemporaneous information about the expense.
                           15
                              Note that January 2009 Travel & Entertainment Policy requires a receipt for all items over $25
                           in the US. The November 2011 Travel & Entertainment Policy does not require a receipt for any
                           expense included on the Apollo Corporate Amex Card, but requires receipts for all expenses not
                           on the Apollo Corporate Amex Card greater than $75.
                           16
                              Plaintiff Exhibit 102 - APOLLO00004578-4596, and Plaintiff Exhibit 103 –
                           RASHID00000639-650. The expense reimbursement policies contain similar language,
                           procedures and requirements compared to expense policies I have seen across various industries,
                           including professional services companies. I also reviewed Plaintiff’s Exhibit 4 –
                           RASHID00000659-674. It is my understanding that Plaintiff’s Exhibit 4 - RASHID00000659-
                           674, which is undated, was effective after the Relevant Time Period.
                           17
                              Plaintiff Exhibit 108 – APOLLO00004727-4777.
                           18
                              RASHID00000648
                           19
                              APOLLO00004586
                           20
                              IRS Publication 463 – Travel, Gift, and Car Expenses


                                                                                                                     11
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 14 of 22




                                  T&E Policy specifically cites IRS requirements that any tax deductible
                                  travel/entertainment costs include documentation of:21

                                          Amount of the expense
  Securities Exchange
       Commission v.
Mohammed Ali Rashid                       Date and place incurred

                                          Type of entertainment
     Expert Report of
      Kevin M. Pierce
                                          Names and titles of others attending
        April 15, 2019
                                          Specific business purpose of the expense…”Lunch/dinner meeting” or
                                           “business meeting” are unacceptable business purposes.

                          37.     Additionally, it should be noted that the Apollo’s T&E Policies contain similar
                                  language, procedures and requirements compared to expense policies I have seen
                                  across various industries, including professional services companies.

                          38.     The Association of Certified Fraud Examiners describes a “mischaracterized
                                  expense reimbursement” scheme as a scheme in which an employee submits a
                                  request for expense reimbursement from the company for a personal expense by
                                  claiming that the expense is business related. Common elements in these schemes
                                  are failure to submit detailed expense reports, failure to include receipts, and
                                  failure to explain the business purpose of the listed expenses.22 Had I applied all
                                  of Apollo’s T&E Policy requirements in assessing the personal or business nature
                                  of the Relevant Expenses, it is probable additional expenses would have been
                                  classified as personal.23 Instead, as mentioned above, if any documentation existed
                                  that indicated an expense was business related, whether submitted with Mr.
                                  Rashid’s expenses or not, I classified the expense as business.

                          Calendar Entries

                          39.     Mr. Rashid’s calendar entries during the Relevant Period were produced by
                                  Apollo. 24 Using Relativity, an online document review platform, I performed
                                  targeted searches for the dates of the transactions including the day before and after
                                  to identify information pertinent to my analysis of the Relevant Expenses.

                          40.     For airfare, the date for a transaction on the Relevant Expense listing is sometimes
                                  the payment processing date, rather than the date the actual travel occurred.
                                  Therefore, I would broaden my search to four days before and after the transaction
                                  date to identify potentially relevant calendar entries. I also searched on the
                                  transaction amount to locate Mr. Rashid’s corporate credit card statements and
                                  statements from travel agencies to identify the actual dates of travel relating to
                                  airfare expenses. I then reviewed calendar entries within the dates of travel to


                           21
                              RASHID00000642.
                           22
                              Association of Certified Fraud Examiners - 2017 Fraud Examiners Manual.
                           23
                              For example, I did not apply spending limitations on Meals & Drinks as outlined in the T&E
                           Policies as discussed previously in my report.
                           24
                              APOLLO00005286-40013.


                                                                                                                   12
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 15 of 22




                                     identify relevant information in determining the business or personal nature of
                                     airfare expenses.

                          41.        I captured any relevant information from the calendar entries that would assist in
  Securities Exchange                my determination whether an expense was personal or business related. The types
       Commission v.
Mohammed Ali Rashid                  of information reviewed and considered includes, but is not limited to: time
                                     stamps, descriptions, names of other attendees, location and any narrative or
     Expert Report of
                                     descriptions of the appointment/meeting.
      Kevin M. Pierce
                          Declarations/Depositions
        April 15, 2019
                          42.        I reviewed various declarations from fact witnesses that were produced in this
                                     matter as well as deposition testimony. I compared information from the
                                     declarations and depositions with the Relevant Expenses and noted any pertinent
                                     information that would assist in the determination of the proper expense
                                     classification. For example, Gary Enzor stated in his declaration that he never had
                                     dinner alone with Mr. Rashid.25 Therefore, I considered this in my analysis of items
                                     in which Mr. Rashid denoted in the “Description” found in the Relevant Expense
                                     listing that he had dinner with Gary Enzor. I performed a similar analyses for all
                                     of the declarations and depositions which were provided to me.

                          Email Review

                          43.        Over 12,000 of Mr. Rashid’s emails were produced in this matter.26 Due to the
                                     volume of emails produced, a review of each email was not feasible. Therefore, I
                                     used the following methodology to complete my review of Mr. Rashid’s emails.

                          44.        I began my analysis by focusing on individual items in the Relevant Expense
                                     listing with values over $100.

                          45.        For each transaction identified above the $100 threshold, I searched Mr. Rashid’s
                                     emails within a nine-day range that consisted of the date of the transaction listed
                                     in the Relevant Expense listing and four days before and after the transaction
                                     occurred. If the review of the nine-day range for one particular transaction
                                     contained evidence relating to another transaction, I would document this as
                                     evidence in my analysis. If expenses lower than $100 had a transaction date within
                                     the nine-day range of an expense over $100, I would capture relevant information
                                     for those transactions as well. I identified and documented any evidence that would
                                     assist in determining the appropriate classification of the expenses as business
                                     related or personal.

                          46.        I performed additional targeted searches to determine the appropriate classification
                                     as business or personal of any remaining Relevant Expenses for which I was unable
                                     to classify as business or personal after performing the procedures above. This
                                     was done for all of the remaining Relevant Expenses, regardless of dollar value.

                          47.        If no evidence was available from the date range selected, I searched the dollar
                                     amount of the transaction in the American Express credit card statements provided
                           25
                                Declaration of Gary Enzor.
                           26
                                APOLLO00058387-108237.


                                                                                                                  13
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 16 of 22




                                  by Apollo to gather additional information such as the actual date and location of
                                  the transaction. I then compared the information of the selected transaction with
                                  transactions on or near the same date to see if any relationship could be discerned.
                                  For example, if an expense fell during a time when Mr. Rashid appeared to be
  Securities Exchange
       Commission v.
                                  traveling for personal reasons, I used such information to assist in the
Mohammed Ali Rashid               determination of the transaction as personal or business related. To illustrate, in
                                  Example #2 for hotel charges discussed in detail below, it appears that Mr. Rashid
     Expert Report of             flew to Barcelona for a personal trip after being in London for business meetings.
      Kevin M. Pierce
                          48.     In addition to the methodology noted above, I also performed targeted searches on
        April 15, 2019
                                  key words and phrases. For example, if a specific transaction was related to a
                                  certain location, such as a restaurant, I searched Mr. Rashid’s emails for the name
                                  of the restaurant to determine if any additional evidence relating to the transaction
                                  existed.

                          49.     During the review of Mr. Rashid’s emails, I noticed that he often makes dinner
                                  plans outside of the nine-day window, as noted above. Due to the high volume of
                                  meal expenses included in the relevant expenses, I have performed a targeted
                                  search on the word “dinner” in order to collect relevant evidence to determine
                                  whether any of the Relevant Expenses were personal or business related.27

                          Relevant Transaction Examples

                          50.     To provide representative examples of my analysis, I have chosen three sample
                                  transactions from the Relevant Expenses to further demonstrate my methodology
                                  for reviewing, analyzing, and evaluating the Relevant Expenses. 28 I chose a
                                  transaction from within the Travel – Airfare, Travel – Hotel, and Meals & Drinks
                                  categories.

                          Example #1 – Travel - Airfare29

                          51.     In order to demonstrate my methodology for expenses related to Travel – Airfare
                                  transactions, I chose a $1,548.90 charge from United Airlines on January 29, 2013
                                  allegedly for “flight for business meetings in Louisiana.”30 The following steps
                                  demonstrate the analysis methodology based on the available documentation as
                                  described in my report:

                                          Based on the merchant and Mr. Rashid’s description found in the Relevant
                                           Expense listing, I assigned a category of Travel - Airfare to this
                                           transaction.

                                          I aligned this singular transaction with the information found in the “Data”
                                           worksheet           of         Plaintiff’s        Exhibit        10        -
                                           APOLLO00109071 and captured additional information as described
                                           above.


                           27
                              Meal & Drink expenses represented 419 of the 988 Relevant Expenses.
                           28
                              See Exhibit D for a full listing of the transactions analyzed.
                           29
                              See Exhibit E for supporting documentation.
                           30
                              Plaintiff’s Exhibit 19 – APOLLO00109357.


                                                                                                                14
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 17 of 22




                                          I did not locate this particular transaction in the Expense Report
                                           Accounting Distributions.31

                                          While searching in the Employee Expense Receipt Forms, I did not find
  Securities Exchange
       Commission v.
                                           this particular transaction; therefore, no receipt was attached for this
Mohammed Ali Rashid                        specific expense.32

     Expert Report of
                                          Next, I reviewed the T&E Policies to understand if and when airfare can
      Kevin M. Pierce                      be expensed. Based on the T&E Policies airfare can be expensed for
                                           business purposes.33
        April 15, 2019

                                          I then searched Mr. Rashid’s calendar entries using targeted searches as
                                           described above. Starting with January 29, 2013 and followed by the day
                                           before and after January 29, 2013, I searched the entries for any
                                           information relating to why Mr. Rashid would be traveling. I did not find
                                           any calendar entries demonstrating a business reason for Mr. Rashid to be
                                           traveling to New Orleans.

                                          However, for Travel – Airfare expenses the date shown in the Relevant
                                           Expense listing and in the “Data” worksheet of Plaintiff’s Exhibit 10 -
                                           APOLLO00109071 often lists the payment processing date and not the
                                           travel date. Therefore, as with all Travel - Airfare expenses, I broadened
                                           my search to four days before and after the transaction date. After
                                           expanding my search on the dates, I still did not find any relevant calendar
                                           entries.

                                          I performed a targeted search on the transaction amount and located a
                                           statement from the travel agency, Travel Leaders, related to this expense.34
                                           I also identified this expense on the American Express credit card
                                           statement.35 Based on the Travel Leaders statement Mr. Rashid left for
                                           New Orleans, LA on Friday, February 1, 2013.36

                                          I attempted to verify Mr. Rashid’s explanation for the expense with the
                                           fact witness declarations. In this particular instance, Mr. Rashid attributes
                                           this flight to business meetings with QDI in Louisiana. According to Gary
                                           Enzor – President, CEO, and Chairman of the Board for QDI – Mr. Rashid
                                           was going to the Super Bowl and was invited to a QDI brunch that


                           31
                              The “Report ID” column in Plaintiff’s Exhibit 10 - APOLLO00109071 denotes the “Expense
                           Report Accounting Distributions” number. This specific expense does not appear in the report
                           denoted on Plaintiff’s Exhibit 10 - APOLLO00109071.
                           32
                              The “Report ID” column in Plaintiff’s Exhibit 10 - APOLLO00109071 denotes the “Employee
                           Expense Receipt Form” number. This specific expense does not appear in the report denoted on
                           Plaintiff’s Exhibit 10 - APOLLO00109071.
                           33
                              Plaintiff Exhibit 103 – RASHID00000639-650; The T&E Policy also requires air travel to be
                           booked through an approved travel agency, but I did not consider this requirement when
                           determining the expense classification of airfare as personal or business.
                           34
                              APOLLO00009596-9597.
                           35
                              APOLLO00005111.
                           36
                              APOLLO00009596-9597.


                                                                                                                 15
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 18 of 22




                                           weekend but does not believe the brunch would constitute treating Mr.
                                           Rashid’s travel expenses as QDI-related.37

                                          Mr. Rashid testified about this transaction in his deposition. He stated that
  Securities Exchange                      he met with Gary Enzor, as well as several other meetings.38 Mr. Rashid
       Commission v.
Mohammed Ali Rashid                        states he had meetings with Lance Ostendorf as well as other people during
                                           his trip to New Orleans, including colleagues from Apollo, people from
     Expert Report of
                                           Aries Capital and contacts from business school that are in venture capital,
      Kevin M. Pierce                      private equity, and investment banking.39
        April 15, 2019
                                          Finally, I reviewed the provided emails using the nine-day range as
                                           described above. These emails included, but were not limited to, an email
                                           from Mr. Rashid to Patrick McGinnis and David Richman dated January
                                           26, 2013 that states, “I am in Nola for the Super Bowl next weekend!”40

                                          After gathering and evaluating all the information as described, I
                                           concluded that this expense was personal and not business related.

                          Example #2 – Travel - Hotel41

                          52.     For Travel – Hotel expenses I chose a $1,832.90 hotel charge at the Hospes Maricel
                                  in Barcelona, Spain on August 22, 2010 for “Hotel in Barcelona for Metals
                                  meetings.”42

                                          To support the classification as a Hotel expense, I researched merchant
                                           information and verified that it was a hotel.

                                          I aligned this particular transaction with the information found in the
                                           “Data”      worksheet        of     Plaintiff’s    Exhibit     10     -
                                           APOLLO00109071 and captured additional information as described
                                           above.

                                          I located this transaction in the Expense Report Accounting Distribution
                                           reports. This transaction can be found on Expense Report Accounting
                                           Distribution number 4261.43

                                          While searching in the Employee Expense Receipt Forms, I did not find
                                           this particular transaction; therefore, no receipt was attached for this
                                           specific expense.

                                          Next, I reviewed the T&E Policies to understand if and when hotels can
                                           be expensed. Based on the T&E Policies hotels can be expensed for

                           37
                              Declaration of Gary Enzor, June 26, 2018.
                           38
                              Deposition of Mohammed Ali Rashid, page 245.
                           39
                              Deposition of Mohammed Ali Rashid, pages 245-253.
                           40
                              APOLLO00101715.
                           41
                              See Exhibit F for supporting documentation.
                           42
                              Plaintiff’s Exhibit 19 – APOLLO00109357.
                           43
                              APOLLO00041027; note that based on my analysis the hotel appears to be in Mallorca, not
                           Barcelona.


                                                                                                                  16
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 19 of 22




                                          business purposes. It is noted in the policy that weekend trips may be
                                          reimbursable if the additional hotel costs are less than the airfare saved.44
                                          However, I did not see any documentation that this was the case.
  Securities Exchange
       Commission v.
                                         I then searched Mr. Rashid’s calendar entries using targeted searches as
Mohammed Ali Rashid                       described above. Starting with August 22, 2010 and followed by the day
                                          before and after August 22, 2010, I searched the entries for any
     Expert Report of
                                          information relating to why Mr. Rashid would be traveling to Barcelona.
      Kevin M. Pierce
                                         None of the declarations provided to me were relevant to this expense.
        April 15, 2019
                                          However, Mr. Rashid testified about this expense in his deposition. Mr.
                                          Rashid testified that he recalled being in Barcelona at some point with
                                          Patrick McGinnis.45 He also stated that he didn’t recall doing business
                                          with Mr. McGinnis in Barcelona related to Metals USA.46

                                         Next, I looked to gather evidence on when, where, and why Mr. Rashid
                                          would be staying in a hotel based on Mr. Rashid’s emails. To do this, I
                                          once again used a nine-day range – the day of the expense with four days
                                          before and after – to search through the emails provided. I did not find any
                                          relevant emails within this nine-day range. However, in this particular
                                          case, using this search technique to look for evidence related to other
                                          Relevant Expenses, I located emails pertaining to this transaction.
                                          According to emails between Mr. Rashid, his sister Erem Rashid, his
                                          friend Patrick McGinnis, and a travel agent dated August 12 & 13, 2010,
                                          the hotel was for a trip from August 20-23, 2010. For example, on August
                                          12, 2010, an email from Kelly Grumbach to Erem Rashid recommends
                                          that “if you want to party, you want to be in Mallorca” and indicated that
                                          Hospes Maricel would be a potential lodging option. Subsequently, Mr.
                                          Rashid responds to his sister informing her that he would like to reserve
                                          the Hospes Maricel for August 20-23.47 In another email, Kelly Grumbach
                                          notifies Erem Rashid that her suite has been confirmed and booked at hotel
                                          Hospes Maricel.48

                                         After gathering and evaluating all the information as described, I
                                          concluded that this expense was personal and not business related.

                          Example #3 – Meals & Drinks49

                          53.     As an example of a Meals expense, I chose a $265.09 dinner at Fig & Olive on
                                  August 16, 2011 for “Dinner with Beddows and Vaughn – Welspun.”50




                           44
                              Plaintiff Exhibit 102 - APOLLO00004578-4596.
                           45
                              Deposition of Mohammed Ali Rashid, page 502.
                           46
                              Deposition of Mohammed Ali Rashid, page 502.
                           47
                              APOLLO00107375.
                           48
                              APOLLO00107354-107357.
                           49
                              See Exhibit G for supporting documentation.
                           50
                              Plaintiff’s Exhibit 19 – APOLLO00109357.


                                                                                                                17
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 20 of 22




                                           To support the classification as a Meal expense, I researched merchant
                                            information and verified that it was a restaurant in New York City.

                                           I aligned this particular transaction with the information found in the
  Securities Exchange
       Commission v.
                                            “Data”      worksheet        of     Plaintiff’s    Exhibit     10     -
Mohammed Ali Rashid                         APOLLO00109071 and captured additional information as described
                                            above.
     Expert Report of
      Kevin M. Pierce                      I located this transaction in the Expense Report Accounting Distribution
                                            reports. This transaction can be found on Expense Report Accounting
        April 15, 2019
                                            Distribution number 6728.51

                                           While searching in the Employee Expense Receipt Forms, I did not find
                                            this particular transaction; therefore, no receipt was attached for this
                                            specific expense.

                                           Next, I reviewed the T&E Policies to understand if and when meals can
                                            be expensed. Based on the T&E Policies meals can be expensed for
                                            business purposes.52

                                           I then searched Mr. Rashid’s calendar entries using targeted searches as
                                            described above. Starting with August 16, 2011 and followed by the day
                                            before and after August 16, 2011, I searched the entries for any
                                            information relating to why Mr. Rashid would be going out to dinner. I
                                            found a calendar entry for “Dinner at Fig & Olive” for August 16, 2011
                                            from 7:30-9:30 pm.53

                                           None of the declarations provided to me were relevant to this transaction.

                                           I continued with the email analysis and found that on August 15, 2011,
                                            Mr. Rashid’s sister Erem Rashid sent a confirmation email saying, “We
                                            are confirmed for dinner tomorrow evening in honor of Ruhi’s birthday”
                                            followed by the reservation details: Fig & Olive on Tuesday, August 15,
                                            2011 at 7:30 PM.54

                                           After gathering and evaluating all the information as described, I
                                            concluded that this expense was personal and not business related.




                           51
                              APOLLO00041089.
                           52
                              Plaintiff Exhibit 102 - APOLLO00004578-4596.; The T&E Policy sets a dollar limit of $125
                           per person in New York City, but I did not apply this limitation in determining the classification
                           of the expense as personal or business.
                           53
                              APOLLO000007095.
                           54
                              APOLLO00099496. It appears Erem Rashid accidentally typed “Tuesday, August 15, 2011”
                           instead of “Tuesday, August 16, 2011.”


                                                                                                                       18
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 21 of 22




                                                                 V. Conclusion

                          54.     Based on the information available to me and using the process as described above,
                                  I determined whether each of the 988 transactions comprising the Relevant
  Securities Exchange
       Commission v.
                                  Expenses were business related or personal. If evidence did not support the
Mohammed Ali Rashid               expense description in Mr. Rashid’s expense submissions, I classified it as
                                  personal.55
     Expert Report of
      Kevin M. Pierce     55.     During the course of my review I noticed that, at times, Mr. Rashid would extend
                                  a business trip for personal reasons. I also noticed that Mr. Rashid would
        April 15, 2019
                                  occasionally have an out of town business trip, but instead of returning home, he
                                  would fly to another location for a personal trip. Circumstances such as these made
                                  the classification of certain Relevant Expenses difficult. Therefore, I have
                                  classified such expenses as “Partial Business” as detailed documentation was not
                                  available to allocate between the business related and personal. It should be noted
                                  that the Relevant Expenses classified as “Partial Business” also include a portion
                                  that is personal in nature.

                          56.     Based on my review of the Relevant Expenses and the documentation made
                                  available to me, $185,542 of the total $250,126 is related to personal items
                                  expensed by Mr. Rashid as business related. Of the remaining expenses, $59,313
                                  are partial business and $5,373 are business related. See Exhibit C.56

                          57.     According to the Complaint, Securities law violations within June 13, 2011 to June
                                  2013 are within the five-year limitation period.57 The total amount of Relevant
                                  Expenses during this time period is $138,156, of this total $101,775 is related to
                                  personal items expenses by Mr. Rashid as business related. Of the remaining
                                  expenses, $33,388 are partial business and $3,095 are business related.58




                           55
                              IRS Publication 463 – Travel, Gift, and Car Expenses.
                           56
                              $102 is related to Credits/Refunds.
                           57
                              Complaint, October 25, 2017.
                           58
                              $102 is related to Credits/Refunds; The amounts disclosed are based on the dates that the
                           Relevant Expenses were incurred. It is likely that had I performed the calculation based on the
                           dates that the Relevant Expenses were billed to the Relevant Funds, the amounts disclosed would
                           be different.


                                                                                                                   19
                    Case 1:17-cv-08223-PKC Document 118-1 Filed 09/06/19 Page 22 of 22




                                               VI. Assumptions and Limiting Conditions

                          58.    My conclusions are based on the information received to date. I reserve the right
                                 to change those conclusions should additional information be provided.
  Securities Exchange
       Commission v.
Mohammed Ali Rashid       59.    No one that worked on this engagement has any known financial interest in the
                                 Defendant or the Plaintiff or the outcome of the analysis. Further, Stout Risius
     Expert Report of
                                 Ross, LLC’s compensation is neither based nor contingent on the results of the
      Kevin M. Pierce            analysis.
        April 15, 2019
                          60.    My conclusions are applicable for the stated date and purpose only and may not be
                                 appropriate for any other date or purpose. This report is solely for use in the cited
                                 dispute, for the purpose stated herein, and is not to be referred to or distributed, in
                                 whole or in part, without prior written consent.




                          _________________________________
                          Kevin M. Pierce, CPA, CFE, CFF
                          Director
                          Stout Risius Ross, LLC




                                                                                                                20
